Citation Nr: 1433729	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-35 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an unspecified respiratory condition.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hyperthyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Roanoke, Virginia.  Jurisdiction is currently with the RO in Roanoke, Virginia.  

The matters of service connection for coronary artery disease, PTSD and a low back disability are no longer before the Board as they were granted by the RO. 

Although the Veteran had initially requested a Central Office hearing in July 2013, in September 2013, he indicated that he did not want to present hearing testimony in support of his appeal.  This request is now considered withdrawn.

The issues of service connection for a chronic respiratory disability, sleep apnea, and hypertension are remanded to the Appeals Management Center (AMC) for further evidentiary development. 


FINDING OF FACT

The Veteran's hyperthyroidism is not related to a disease or injury in service, and did not manifest within one year of service separation. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hyperthyroidism have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Endocrinopathies are chronic diseases that are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.309(a). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a) (6) (iii) . 

There is a presumption of service connection for certain diseases associated with exposure to Agent Orange. A presumption of service connection is afforded only the diseases listed and have been found by the Secretary of VA to have a positive association with exposure to Agent Orange. Thyroid disease to include hyperthyroidism  is not on the list of disease subject to presumptive service connection under 38 U.S.C.A. § 1116(b).

The Secretary of VA has determined that a presumption of service connection based on exposure to Agent Orange is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. Notice, 59 Fed. Reg. 341 -346 (1994); Notice, 61 Fed. Reg. 41442 -41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600 -42608 (2002); Notice, 68 Fed. Reg. 27630 -27641 (2003); and Notice, 72 Fed. Reg. 32395 -32407 (2007); Notice, 75 Fed. Reg. 32540 (2010).

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) , relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 , 725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Veteran is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually caused thyroid disease, hyperthyroidism. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (presumptive service connection is not the sole method for showing causation in claim under the Veteran's Dioxin and Radiation Exposure Compensation Standards Act)); 38 C.F.R. § 3.303(d) .

Hyperthyroidism

The Veteran is seeking entitlement to service connection for hyperthyroidism, which he appears to attribute to exposure to various environmental toxins such as Agent Orange and asbestos.  The Veteran has also claimed that he was exposed to nuclear radiation; however, he has not identified the source.  His job both in service and after separation from service was as a mechanic.  

The Veteran served in Vietnam (herbicide exposure is conceded) but he did not have service in Southwest Asia. The Veteran's service treatment records, including his April 1992 separation examination are negative for any complaints of or treatment for a thyroid condition.  

Post-service, the Veteran was diagnosed with hyperthyroidism in May 1994, almost two years after separation from service.  

None of the Veteran's VA or private treatment providers has offered an opinion concerning the etiology of the Veteran's thyroid disability, but the Veteran's was afforded VA examinations of this disability in January 2010 and November 2012.

At the January 2010 VA examiner, the Veteran claimed that he had suffered from a thyroid condition for thirty years and reported exposure to nuclear weapons, Agent Orange, and asbestos.  The examiner diagnosed the Veteran with status post-thyroidectomy for hyperthyroidism with normal healed surgical scar.  The examiner reviewed the Veteran's service treatment records and stated that he found no evidence that the Veteran had any signs or symptoms of thyroid disease while on active duty.  However, he also concluded that it is at least as likely as not that the Veteran's thyroid problems are related to service, stating that the Veteran "served in Vietnam and Gulf wars where he was exposed to chemicals including herbicides in Vietnam and unknown agent used in Gulf war that likely has contributed to endocrinopathy of the thyroid gland as well documented with pancreas and prostate glands."

The examiner was informed by the RO that the Veteran had not in fact served in the Gulf War or in Southwest Asia and was asked to revise his opinion.  In March 2010, he reported that his opinion was unchanged and "since the patient had glandular disease of the pancreas and prostate, there is likely agents not presently known that have least as likely as not contributed to patient Grave's Disease."  

The November 2012 VA examiner reviewed the Veteran's claims folder, including his service treatment records, as well as medical literature relating to the causes of thyroid problems, and concluded that it is less likely than not that the Veteran's hyperthyroidism is related to his military service.  The examiner noted that medical literature shows no association between Agent Orange exposure and Grave's disease.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Having carefully reviewed the evidence, the Board ultimately gives greater weight to the opinion of the November 2012 VA examiner.  The conclusion of the examiner who provided the January and March 2010 opinions that the Veteran's hyperthyroidism is likely due to exposure to some unknown agent in service lacks probative value given it lack of rationale.  In contrast, the November 2012 examiner relied on a review of medical research, which found no known relationship between hyperthyroidism and conceded herbicide exposure.  

While the Veteran himself is convinced that his hyperthyroidism had onset in service or was caused by his active military service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer an etiology opinion rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran developed hyperthyroidism due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that the causes of such a disability such as hyperthyroidism are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For the reasons noted above, entitlement to service connection for hyperthyroidism is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the thyroid disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  

VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for hyperthyroidism is denied.  


REMAND

The Veteran has not been afforded VA examinations to identify the nature and etiology of any current respiratory disability, sleep apnea or hypertension. 

Under 38 C.F.R. § 3.159(c)(4) , an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The U.S. Court of Appeals for Veteran's Claims (Court) has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Unspecified Respiratory Condition

The Veteran is seeking entitlement to service connection for a respiratory condition of an unspecified nature.  He claims that he worked in the motor pool for most of his military career, exposing him to diesel fumes and asbestos, which can lead to respiratory problems.  His service records confirm that he had service in the field of vehicle mechanics and equipment repair. 

The Veteran's service treatment records and post-service medical records are negative for any evidence of a chronic respiratory disability.  More currently, the Veteran has been treated occasionally for acute bronchitis infections and upper respiratory infections.  

The Veteran argues that he has experienced respiratory problems ever since service.  On remand, the Veteran should be afforded a VA examination to determine whether he has a current respiratory disability and if so, whether it is related to a disease or injury in service. 

Obstructive Sleep Apnea

The Veteran is also seeking entitlement to service connection for obstructive sleep apnea.  His service treatment records are negative for obstructive sleep apnea.

Post-service medical records reflect that the Veteran was diagnosed with sleep apnea in September 1996.  Per an October 1996 VA treatment record, the Veteran was diagnosed with sleep apnea after developing difficulty breathing following a thyroidectomy.  

The Veteran is competent to report that he had sleep difficulty during service, and thereafter.  On remand, he should be afforded a VA examination which reconciles the nature and etiology of any current sleep apnea. 

Hypertension

The Veteran is seeking entitlement to service connection for hypertension.

There is no evidence that the Veteran was diagnosed or treated for hypertension in service or within one year of service.  The Veteran's blood pressure at his April 1992 separation examination was 130/86.  The Veteran has indicated that he has had high blood pressure since active duty.  On remand, he should be afforded a VA examination which reconciles the nature and etiology of any current hypertension. 

Accordingly, the claims for entitlement to service connection for a respiratory disability, sleep apnea and hypertension are REMANDED for the following actions:

1. Schedule the Veteran for VA examinations to determine the etiology of any current respiratory disability, sleep apnea, and hypertension.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.  The examiner must indicate whether the Veteran has current diagnoses of a respiratory disability, sleep apnea and hypertension. 

For each identified disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current disability is related to a disease or injury in service.  A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2. After the above development has been completed, readjudicate the claims for entitlement to service connection for a respiratory disability, sleep apnea and hypertension.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


